Donlon, Judge:
This appeal to reappraisement on the calendar of the Boston Term was called in New York on April 10, 1968, at a regularly scheduled calendar call. Plaintiff appeared by counsel. Defendant moved that this appeal be dismissed on the ground that it had not been timely filed as required by statute. Plaintiff conceded untimeliness.
On consideration of the record, it appearing that notice of appraisement was mailed to plaintiff November 12, 1965, and that plaintiff’s written appeal for reappraisement was filed 32 days thereafter, on December 14, 1965, the appeal was found to be untimely. (Section 501, Tariff Act of 1930, as amended.) This appeal should be dismissed.
Judgment will be entered accordingly.